Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 4, and 19 are cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lillian Fant on June 02, 2022.
The application has been amended as follows: 
1.  (Currently Amended) A method implemented by a server computer on a network, comprising: 
                receiving, over the network, input corresponding to a request for a personalized item list, wherein the input includes a user identifier associated with a user, and wherein the input is associated with a computing device on the network; 
                reading a data store using the user identifier, the data store storing a plurality of data models associated with a plurality of user identifiers, each data model being customized based on data associated with a respective user identifier, wherein reading the data store results in obtaining a particular data model associated with the user identifier; 
                determining a geolocation associated with the user identifier; 
                determining, using the geolocation, a list of menu items associated with an eatery, wherein the eatery is associated with the geolocation; 
                inputting the list of menu items associated with the eatery including a listing of edible ingredients of each menu item into the data model, wherein the data model generates and outputs a selection probability value for each menu item in the list of menu items, the selection probability indicating a likelihood of the user selecting the corresponding menu item based on the user's preference of the edible ingredients of the menu item; 
                sorting the list of menu items according to the selection probability value associated with each menu item;
                generating the personalized item list based on the sorted list of menu items, the personalized item list including one or more of the menu items and corresponding edible ingredients; [[and]]
                associating numerical scores with each of the one or more menu items in the personalized item list;
                
                determining a current time;
                modifying the numerical scores according to the current time; [[and]] 
re-sorting the personalized item list according to the modified numerical scores; and
                outputting the re-sorted personalized item list including the one or more menu items and corresponding edible ingredients onto the network for receipt by the computing device.
13.  (Currently Amended) A server computer on a network, comprising: one or more processors; and
              a non-transitory computer-readable medium including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including:
                             receiving, over the network, input corresponding to a request for a personalized item list, wherein the input includes a user identifier associated with a user, and wherein the input is associated with a computing device on the network; 
                             reading a data store using the user identifier, the data store storing a plurality of data models associated with a plurality of user identifiers, each data model being customized based on data associated with a respective user identifier, wherein reading the data store results in obtaining a particular data model associated with the user identifier; 
                             determining a geolocation associated with the user identifier; 
                             determining, using the geolocation, a list of menu items associated with an eatery, wherein the eatery is associated with the geolocation;
                             inputting the list of menu items associated with the eatery including a listing of edible ingredients of each menu item into the data model, wherein the data model generates and outputs a selection probability value for each menu item in the list of menu items, the selection probability value indicating a likelihood of the user selecting the corresponding menu item based on the user's preference of the edible ingredients of the menu item;
                             sorting the list of menu items according to the selection probability value associated with each menu item;
              generating the personalized item list based on the sorted list of menu items, the personalized item list including one or more of the menu items and corresponding edible ingredients;
              associating numerical scores with each of the one or more menu items in the personalized item list;
              
                determining a current time;
                modifying the numerical scores according to the current time; [[and]] 
re-sorting the personalized item list according to the modified numerical scores; and
                outputting the re-sorted personalized item list including the one or more menu items and corresponding edible ingredients onto the network for receipt by the computing device.

17.  (Currently Amended) A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions that, when executed by one or more processors of a computing device on a network, cause the one or more processors to: 
              receive, over the network, input corresponding to a request for a personalized item list, wherein the input includes a user identifier associated with a user, and wherein the input is associated with a computing device on the network; 
              read a data store using the user identifier, the data store storing a plurality of data models associated with a plurality of user identifiers, each data model being customized based on data associated with a respective user identifier, wherein reading the data store results in obtaining a particular data model associated with the user identifier; 
              determine a geolocation associated with the user identifier; 
              determine, using the geolocation, a list of menu items associated with an eatery, wherein the eatery is associated with the geolocation; 
              input the list of menu items associated with the eatery including a listing of edible ingredients of each menu item into the data model, wherein the data model generates and outputs a selection probability value for each menu item in the list of menu items, the selection probability value indicating a likelihood of the user selecting the corresponding menu item based on the user's preference of the edible ingredients of the menu item;
              sort the list of menu items according to the selection probability value associated with each menu item; 
              generate the personalized item list based on the sorted list of menu items, the personalized item list including one or more of the menu items and corresponding edible ingredients; 
              associate numerical scores with each of the one or more menu items in the personalized item list;
              
                determining a current time;
                modifying the numerical scores according to the current time; [[and]] 
re-sorting the personalized item list according to the modified numerical scores; and
                outputting the re-sorted personalized item list including the one or more menu items and corresponding edible ingredients onto the network for receipt by the computing device.

ALLOWANCE
Claims 1, 2, 5-18, and 20, filed February 24, 2022, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “associate numerical scores with each of the one or more menu items in the personalized item list; determining a current time; modifying the numerical scores according to the current time; re-sorting the personalized item list according to the modified numerical scores; and outputting the re-sorted personalized item list including the one or more menu items and corresponding edible ingredients onto the network for receipt by the computing device” as set forth in claims 1, 13, and 17.
The closest prior art, Kumanov et al. in view of Kolawa et al., and Rodriguez, however, does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.  Further, Abujbara discloses a personal menu generator that assists users in the selection of the most affordable and beneficial subset of food items to order, however, does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.



CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152